Exhibit 10.37 LOAN AND SECURITY AGREEMENT THIS LOAN AND SECURITY AGREEMENT (as amended, modified or restated from time to time, this “Agreement”) dated as of DECEMBER 1, 2016 (the “Effective Date”) sets forth the terms of the Credit Facility (as defined below) by and between REDPOINT CAPITAL ASSET FUNDING, LLC, a Texas limited liability company (together with its successors and assigns, “Lender”) and EFR2016-2, LLC, a Delaware limited liability company (“Debtor”). RECITALS WHEREAS, Debtor has requested that Lender extend the Credit Facility to Debtor on the terms set forth in this Agreement; and WHEREAS, Lender is willing to make the Credit Facility available to Debtor upon and subject to the provisions, terms and conditions set forth in the Loan Documents; NOW THEREFORE, the parties hereto, intending to be legally bound, agree as follows: 1. Definitions.As used in this Agreement, all exhibits, appendices and schedules hereto, and in any other Loan Documents made or delivered pursuant to this Agreement, the terms set forth in Part I of Appendix A hereto shall have the meanings given such terms in Appendix A or in the provisions, sections or recitals herein.The rules of construction set forth in Part II of Appendix A shall be applicable to this Agreement. 2. Credit Facility. (a)Advancing Term Loan.Subject to the terms and conditions set forth in this Agreement and the other Loan Documents, Lender hereby agrees to lend to Debtor an outstanding principal amount of up to TWENTY MILLION DOLLARS ($20,000,000.00) (the “Credit Facility”), which may be advanced in one or more Advances from the Effective Date until the earliest of: (i)the SIX (6) month anniversary of the Effective Date, (ii) the occurrence and during the continuance of an Amortization Event or (iii) the acceleration of the Indebtedness pursuant to the terms of this Agreement. Prior to the Maturity Date, Lender may approve in its sole discretion (and upon such terms as may be mutually agreed by Lender and Debtor) an increase in the Credit Facility to an amount not to exceed FORTY MILLION DOLLARS ($40,000,000.00) upon the written request of Debtor and as accepted in writing by Lender. (b)Funding.Following the initial Advance, Debtor shall provide Lender with not less than FIVE (5) Business Days prior written notice of a requested Advance, which notice period may be reduced or waived by Lender in its Permitted Discretion, by submitting a Request for Advance in the form attached hereto as Exhibit D, specifying the amount of such Advance together with the documentation required by such Request for Advance.No amounts advanced under the Credit Facility may be repaid to the Lender and re-borrowed.Each Advance under the Credit Facility shall be made available to Debtor by depositing the same, in immediately available funds, to the Collateral Deposit Account. (c)Use of Proceeds.The proceeds of each Advance under the Credit Facility shall be used by Debtor to purchase Eligible Consumer Loans from Seller. (d)Fees.Debtor agrees to pay an origination fee to Lender in an amount equal to ONE HALF OF ONE PERCENT (0.50%) of the amount of the Credit Facility for the establishment of the Credit Facility. The origination fee shall be due and payable on an Advance as made and shall be deemed fully earned as of the date of such Advance.The origination fee shall compensate Lender for its costs and expenses in the structuring of the Credit Facility and (to the maximum extent permitted by applicable law) shall not be deemed interest. (e)Customer Information.To the extent Lender receives any information from Debtor, Master Servicer or any Asset Servicer that would be “Nonpublic Personal Information” (as defined under the Gramm-Leach-Bliley Act of 1999, “Customer NPPI”), Lender understands and agrees that Customer NPPI is subject to Title V of the Gramm-Leach-Bliley Act of 1999, 15 U.S.C. §§ 6801 et seq., the FTC’s Rule regarding the Privacy of Consumer Financial Information, 16 CFR Part 313, the FTC’s Standards for Safeguarding Customer Information, 16 CFR Part 314, and any other applicable laws regarding the privacy or security of Customer NPPI and that Lender shall comply with all such applicable laws regarding such Customer NPPI. 3. Note, Rate and Computation of Interest. (a)Note; Interest Rate.The Credit Facility shall be evidenced by a Note duly executed by Debtor and payable to the order of Lender.Interest on the Note shall accrue at the rate set forth therein (the “Interest Rate”); provided, that upon the occurrence and during the continuation of a Trigger Event, the Interest Rate shall be increased by the amount specified in Section 8(w)(i), but in no event shall the Interest Rate exceed the maximum amount of interest allowable by law; provided, further, that if such Trigger Event is cured as specified in Section 8(w)(i), the Interest Rate shall revert to the Interest Rate stated in the Note.The principal of and interest on the Note shall be due and payable in accordance with the terms and conditions set forth in the Note and in this Agreement. (b)Prepayment.No voluntary prepayment of the principal balance of the Note may be made prior to the earliest of (i) the date that is TWENTY-TWO (22) months after the Effective Date, (ii) the occurrence of a Regulatory Trigger Event or (iii) the occurrence of a Trigger Event.From and after such date, prepayments of the outstanding principal balance of the Note may be made in whole or in part at any time, without premium or penalty; provided that if such prepayment is a result of a Trigger Event, the amount of such prepayment may not be greater than the amount necessary to cause such Trigger Event to cease to occur. 4. Collateral. (a)Grant of Security Interest.As collateral security for the prompt payment in full when due (whether at stated maturity, by acceleration or otherwise) of the Indebtedness, Debtor hereby pledges to and grants Lender, a security interest in, all of Debtor’s right, title and interest in the Collateral, whether now owned by Debtor or hereafter acquired and whether now existing or hereafter coming into existence. (b)Additional Documents.TO SECURE FULL AND COMPLETE PAYMENT AND PERFORMANCE OF THE INDEBTEDNESS, DEBTOR SHALL EXECUTE AND DELIVER OR CAUSE TO BE EXECUTED AND DELIVERED ALL OF THE LOAN DOCUMENTS REASONABLY REQUIRED BY LENDER COVERING THE COLLATERAL.DEBTOR SHALL EXECUTE AND CAUSE TO BE EXECUTED SUCH FURTHER DOCUMENTS AND INSTRUMENTS THAT ARE CONSISTENT WITH THIS AGREEMENT, AS LENDER, IN ITS PERMITTED DISCRETION, DEEMS NECESSARY OR DESIRABLE TO CREATE, EVIDENCE, PRESERVE AND PERFECT ITS LIENS AND SECURITY INTERESTS IN THE COLLATERAL.IN ADDITION, DEBTOR SHALL NOTIFY LENDER OF ANY MATERIAL NON-COMPLIANCE IN RESPECT OF THE REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED IN THIS AGREEMENT PROMPTLY UPON ITS KNOWLEDGE THEREOF. (c)Debtor Remains Liable.Notwithstanding anything to the contrary contained herein, (i)Debtor shall remain liable under the contracts and agreements included in the Collateral to the extent set forth therein to perform all of Debtor’s respective duties and obligations thereunder; (ii)the exercise by Lender of any of its rights hereunder shall not release Debtor from any of its duties or obligations under this Agreement; and (iii)Lender shall not have any obligation or liability under any of the contracts and agreements included in the Collateral by reason of this Agreement, nor shall Lender be obligated to perform any of the obligations or duties of Debtor thereunder or to take any action to collect or enforce any claim for payment assigned hereunder. (d)Satisfaction of Indebtedness.Until the Indebtedness has been Indefeasibly Paid and fully satisfied (other than contingent indemnification obligations to the extent no unsatisfied claim has been asserted) and the Credit Facility have been terminated, Lender shall be entitled to retain the security LOAN AND SECURITY AGREEMENT – REDPOINT CAPITAL ASSET FUNDING, LLC – EFR 2016-2, LLC interests in the Collateral granted under this Agreement and the ability to exercise all rights and remedies available to Lender under the Loan Documents and applicable laws. 5. Conditions Precedent. (a)Initial Advance.The obligation of Lender to make the initial Advance with respect to the Loan under the Credit Facility is subject to the condition precedent that Lender shall have received on or before the day of such Advance all of the following, each dated (unless otherwise indicated) as of the Effective Date, in form and substance satisfactory to Lender: (i)Resolutions.Resolutions of the governing body of Debtor and of Enova certified by a Responsible Officer of Debtor and Enova, as applicable, which authorize the execution, delivery and performance of the Loan Documents; (ii)Incumbency Certificate.A certificate of incumbency certified by a Responsible Officer of Debtor and Enova certifying the names of the individuals or other Persons authorized to sign the Loan Documents (including the certificates contemplated herein) on behalf of Debtor and Enova to the extent Debtor or Enova executes such documents, together with specimen signatures of such Persons; (iii)Constituent Documents.The Constituent Documents of Debtor and Enova certified as being true and correct as of the date of this Agreement; (iv)Governmental Certificates.Certificates of the appropriate government officials of the State of organization of Debtor and Enova as to the existence, qualification and good standing of Debtor and Enova, respectively, dated within TEN (10) days of the date of this Agreement; (v)Loan Documents.The Loan Documents (other than the Backup Servicing Agreement) executed by Debtor, the Master Servicer, any Asset Servicer and Enova, as applicable; (vi)Financing Statements.Code financing statements covering the Collateral (1)naming Debtor as debtor and Lender as secured party, and (2) naming Seller as seller and Debtor as buyer, shall have been filed with the Secretary of State of the State of Delaware; (vii)Fees and Expenses.Evidence that the costs and expenses invoiced by Lender (including reasonable out-of-pocket attorneys’ fees) and all fees owing to Lender, have been paid in full by Debtor; (viii)Certain Agreements.Copies of the Sale Agreement and the Servicing Agreement, in form and content satisfactory to Lender, as in effect on the Effective Date, certified as true and correct copies by a Responsible Officer on behalf of Debtor, together with a certificate of such Responsible Officer stating that such agreements remain in full force and effect and that Debtor has not breached or defaulted on any of its obligations under such agreements; (ix)Opinion of Counsel.An Opinion of Counsel as to (1)the existence and due organization of Debtor and Enova; (2)the due authorization and execution of the Loan Documents; (3)the enforceability of the Loan Documents; (4)the perfection of Lender’s security interest in the Collateral; and (5)such other matters as may be reasonably requested by Lender and its counsel; and (x)Other Matters.Such other documents and agreements as may be required by Lender in its Permitted Discretion. (b)All Advances.The obligation of Lender to make any Advance with respect to the Loan under the Credit Facility shall be subject to the following additional conditions precedent: LOAN AND SECURITY AGREEMENT – REDPOINT CAPITAL ASSET FUNDING, LLC – EFR 2016-2, LLC (i)Request for Advance.Lender shall have received a request for a Loan in the form attached hereto as Exhibit D, dated as of the date required by Section 2(b) and executed by a Responsible Officer of Debtor. (ii)No Default, Etc.No Default or Event of Default shall have occurred and be continuing, or would result from or after giving effect to such Advance; and (iii)Representations and Warranties.All of the representations and warranties contained in the Loan Documents shall be true and correct in material respects on and as of the date of such Advance with the same force and effect as if such representations and warranties had been made on and as of such date. 6. Representations and Warranties.Upon each Advance hereunder, Debtor hereby represents and warrants to Lender as follows: (a)Existence.Debtor (i)is duly organized, validly existing, and in good standing under the laws of the State of Delaware; (ii)has all requisite power and authority to own its assets and carry on its business as now being or as proposed to be conducted; and (iii)is qualified to do business in all jurisdictions in which the nature of its business makes such qualification necessary and where failure to so qualify would have a Material Adverse Effect. Debtor has the power and authority to execute, deliver, and perform its obligations under the Loan Documents to which it is or may become a party.The legal name, federal tax identification number and State organizational number for Debtor is set forth below: Legal Name Federal Tax Identification Number State Filing Number EFR 2016-2, LLC 81-3944969 (b)Binding Obligations.The execution, delivery and performance of the Loan Documents by Debtor has been duly authorized by all necessary action by Debtor and the Loan Documents to which it is a party constitute legal, valid and binding obligations of Debtor, enforceable in accordance with their respective terms, except as limited by bankruptcy, insolvency or similar laws of general application relating to the enforcement of creditors’ rights and except to the extent specific remedies may generally be limited by equitable principles. (c)No Consent.The execution, delivery and performance of the Loan Documents, and the consummation of the transactions contemplated thereby, do not (i)conflict with, result in a violation of, or constitute a default under (1) any provision of the Constituent Documents or other instrument binding upon Debtor, (2) any law, governmental regulation, court decree or order applicable to Debtor, or (3) any contractual obligation, agreement, judgment, license, order or permit applicable to or binding upon Debtor, (ii) require the consent, approval or authorization of any third party, or (iii) result in or require the creation of any Lien, charge or encumbrance upon any property of Debtor except as may be expressly contemplated in the Loan Documents.No consent is required for the exercise by Lender of the rights provided for in the Loan Documents or the remedies in respect of the Collateral pursuant to the Loan Documents. (d)Financial Condition.Each Weekly Consumer Loan Value Certificate and Monthly Servicing Report supplied to Lender is accurate in all material respects. (e)Operation of Business.Debtor possesses all contracts, licenses, permits and franchises, or rights thereto, necessary to conduct its businesses substantially as now conducted and as presently proposed to be conducted, and Debtor is not in violation of any valid rights of others with respect to any of the foregoing, except any violations that could not reasonably be expected to have a Material Adverse Effect. (f)Litigation and Judgments.There is no action, suit, investigation or proceeding before or by any Governmental Authority or arbitrator pending, or to the knowledge of Debtor, threatened against LOAN AND SECURITY AGREEMENT – REDPOINT CAPITAL ASSET FUNDING, LLC – EFR 2016-2, LLC or affecting Debtor that would, if adversely determined, have a Material Adverse Effect.There are no outstanding judgments against Debtor for which adequate reserves have not been made. (g)Rights in Collateral; Liens.Debtor has good and indefeasible title to the Collateral, and none of the Collateral is subject to any Lien, except Permitted Encumbrances. (h)Debt.Debtor has no Debt other than Permitted Indebtedness or which is otherwise related to Permitted Encumbrances. (i)Disclosure.No statement, information, report, representation or warranty made by Debtor in the Loan Documents or furnished to Lender in connection with the Loan Documents or any of the transactions contemplated hereby contains any untrue statement of a material fact or omits to state any material fact necessary to make the statements herein or therein not misleading.There is no fact known to Debtor which could reasonably be expected to have a Material Adverse Effect that has not been disclosed in writing to Lender. (j)Agreements.Debtor is not a party to any indenture, loan or credit agreement, or to any lease or other agreement or instrument, or subject to any charter or corporate or other organizational restriction which could reasonably be expected to have a Material Adverse Effect.Debtor is not in default in any material respect in the performance, observance or fulfillment of any of the obligations, covenants, or conditions contained in any agreement or instrument material to its business.The Sale Agreement is in full force and effect and no material default in the performance of any agreement or obligation thereunder by any party thereto has occurred and is continuing. (k)Compliance with Laws.Debtor is not in violation of any law, rule, regulation, order or decree of any Governmental Authority or arbitrator, the violation of which could reasonably be expected to have a Material Adverse Effect. (l)Taxes; Governmental Charges.Debtor has filed all federal, State and local tax reports and returns required by any law or regulation to be filed by it and has either duly paid all taxes, duties and charges indicated due on the basis of such returns and reports, or made adequate provision for the payment thereof, and the assessment of any material amount of additional taxes in excess of those paid and reported is not reasonably expected.Debtor has no knowledge of any pending investigation of Debtor, Enova or Seller by any taxing authority or any pending but unassessed tax liability. (m)Security Interest.Debtor has and will have at all times full right, power and authority to grant a security interest in the Collateral to Lender in the manner provided herein, free and clear of any Lien, security interest or other charge or encumbrance other than Permitted Encumbrances. (n)Location.Debtor’s chief executive office and the office where the records concerning the Collateral are kept are at its address set forth on the signature page hereof. (o)Use of Proceeds; Margin Securities.Debtor is not engaged principally, or as one of its important activities, in the business of extending credit for the purpose of purchasing or carrying margin stock (within the meaning of regulations of the Board of Governors of the Federal Reserve System), and no part of the proceeds of any Advance will be used to purchase or carry any margin stock or to extend credit to others for the purpose of purchasing or carrying margin stock. (p)Regulated Entities.Debtor is not (i) an “investment company” or a company “controlled” by an “investment company” within the meaning of the Investment Company Act of 1940 or (ii) subject to regulation under the Federal Power Act, the Interstate Commerce Act, any State public utilities code, or any other federal or State statute, rule or regulation limiting its ability to incur Debt, pledge its assets or perform its obligations under the Loan Documents. LOAN AND SECURITY AGREEMENT – REDPOINT CAPITAL ASSET FUNDING, LLC – EFR 2016-2, LLC (q)Foreign Assets Control Regulations and Anti-Money Laundering.Debtor shall not (a) be or become a Person whose property or interests in property are blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079 (2001)), (b) engage in any dealings or transactions prohibited by Section 2 of such executive order, or otherwise be associated with any such Person in any manner violative of Section 2 of such executive order, or (c) otherwise become a Person on the list of Specially Designated Nationals and Blocked Persons in violation of the any applicable limitations or prohibitions under any other United States Treasury Department’s Office of Foreign Assets Control (“OFAC”) regulation or executive order. (r)Solvency.Debtor is, and after giving effect to any Advance will be, solvent. (s)Single Purpose Entity.Debtor hereby represents, warrants and covenants that Debtor has complied, and shall comply until payment in full of the Indebtedness, with its Constituent Documents, and Debtor shall engage in no other business other than consumer finance and business related to the ownership of the Consumer Loans. 7. Representations and Warranties Concerning the Collateral.Upon each Advance hereunder, Debtor hereby represents and warrants to Lender: (a)Collateral.With respect to the Collateral at the time the Collateral becomes subject to the Lien in favor of Lender: (i) Debtor is the sole owner, free and clear of all Liens (except for Permitted Encumbrances), and shall be fully authorized to sell, transfer, pledge or grant a security interest in such Collateral; (ii) Debtor has maintained books and records pertaining to the Collateral in such detail, form and scope as is required by this Agreement; (iii) Lender has a perfected Lien on the Collateral (subject only to Permitted Encumbrances) and (iv) to the best of Debtor’s knowledge, the representations and warranties of Seller in the Sale Agreement are true and correct. (b)No Adverse Selection.The Consumer Loans sold or transferred to Debtor by Seller have not been selected with the intention to select Consumer Loans that would be adverse to Debtor or Lender compared to comparable Consumer Loans originated by Seller. (c)No Financing Statements or Control Agreements.Other than the financing statements and control agreements set forth in this Agreement, there are no other financing statements or control agreements covering any Collateral. (d)Eligible Consumer Loan.To the knowledge of Debtor, at the time of sale, each Consumer Loan included in the Consumer Loan Value is an Eligible Consumer Loan. 8. Covenants.Until all Indebtedness of Debtor under the Loan Documents is Indefeasibly Paid or performed, and Lender has no further commitment to make Advances under the Credit Facility, Debtor agrees and covenants as follows: (a)Reporting Requirements.Debtor shall furnish or caused to be furnished to Lender: (i)As soon as available, and in any event within FORTY-FIVE (45) days after the end of each fiscal quarter of Enova, commencing with the FIRST (1st) fiscal quarter that is not a fiscal year of Debtor ending after the Effective Date, unaudited financial statements of Enova and its consolidated subsidiaries as of the end of such quarter; provided, that no such statements shall be separately delivered to the extent such statements have been publicly filed on Form 10-Q with the SEC; (ii)As soon as available, and in any event within ONE HUNDRED TWENTY (120) days after the end of each fiscal year of Enova, commencing with the FIRST (1st) fiscal year of Debtor ending after the Effective Date, unaudited financial statements of Enova and its LOAN AND SECURITY AGREEMENT – REDPOINT CAPITAL ASSET FUNDING, LLC – EFR 2016-2, LLC consolidated subsidiaries as of the end of such fiscal year; provided, that no such statements shall be separately delivered to the extent such statements have been publicly filed on Form 10-K with the SEC; (iii)Simultaneously with the delivery of the financial statements of Enova by clauses (i) and (ii) of this Section 8(a), a certificate of a Responsible Officer on behalf of Debtor in the form of Exhibit C stating that such Responsible Officer has reviewed the provisions of this Agreement and the other Loan Documents and has made or caused to be made under his or her supervision a review of the condition and operations of Debtor during the period covered by such financial statements with a view to determining whether Debtor was in compliance with all of the provisions of this Agreement and such Loan Documents at the times such compliance is required hereby and thereby, and that such review has not disclosed, and such Responsible Officer has no knowledge of, the existence or continuance during such period of an Event of Default or, if an Event of Default exists and is continuing, describing the nature and period of existence thereof and the action which Debtor proposes to take or have taken with respect thereto; (iv)As soon as available and in any event on the SECOND (2nd) Business Day of each week commencing with the FIRST (1st) week ending after the date of the first Advance, a Weekly Consumer Loan Value Certificate in the form attached hereto as Exhibit A and the weekly reconciliation and summaries received by Debtor from the Master Servicer with respect to the Consumer Loans, which shall each be current as of the Friday of the immediately preceding week.In connection with such reconciliation and summary, Debtor shall deliver to Lender a weekly report identifying those Consumer Loans which constitute Collateral for Lender as of the end of the immediately preceding week; (v)As soon as available and in any event on the TENTH (10th) Business Day of each month commencing with the FIRST (1st) month ending after the date of the first Advance, a Monthly Servicing Report from the Master Servicer, and the collateral data tape provided as Schedule A thereto, which shall each be current as of the end of the related Collection Period; (vi)Promptly after submission to any Governmental Authority, unless such request is confidential, all documents and information furnished to a Governmental Authority in connection with any investigation of Debtor with respect to a Consumer Loan owned by Debtor other than routine inquiries by such Governmental Authority; (vii)As soon as possible, and in any event within THREE (3) Business Days after the occurrence of an Event of Default or a Default, a written statement of a Responsible Officer on behalf of Debtor setting forth the details of such Event of Default or Default and the action which Debtor proposes to take with respect thereto; (viii)Promptly after the commencement thereof but in any event not later than THREE (3) Business Days after service of process with respect thereto on, or the obtaining of knowledge thereof by, Debtor, notice of each action, suit or proceeding before any court, arbitrator or other Governmental Authority or other regulatory body which, if adversely determined, could reasonably be expected to have a Material Adverse Effect; (ix)As soon as possible and in any event within THREE (3) Business Days after execution, receipt or delivery thereof, copies of any material notices that Debtor receives in connection with the Sale Agreement; (x)Prompt notice of the occurrence of a default by Seller in the performance of any material obligations with respect to the Sale Agreement; and (xi)Prompt notice of any and all claims made against Debtor that could have a Material Adverse Effect.
